August 13, 1925
The opinion of the Court was delivered by
This is a rule issued out of this Court requiring the mayor, clerk, and treasurer and attorney of the town of Edgefield to show cause why they should not be attached for contempt of court in an alleged disobedience of a certain restraining order issued by Judge DeVore. *Page 122 
The circumstances under which Judge DeVore's order was passed are explained in the opinion in the main cause, and need not be repeated.
The return of the respondents to the rule clearly shows that the proceedings claimed by the petitioner to constitute a disobedience of the order of Judge DeVore related to an entirely different road or street on the opposite side of the plaintiff's property from that affected by the former condemnation proceeding.
It is adjudged by this Court that the return is sufficient, and the rule is discharged.
MESSRS. JUSTICES WATTS and MARION, and R.O.
PURDY, A.A.J., concur.
MR. CHIEF JUSTICE GARY, disqualified.